
	
		I
		111th CONGRESS
		1st Session
		H. R. 2948
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Levin (for
			 himself, Mr. Higgins,
			 Mr. Doggett,
			 Ms. Hirono,
			 Mr. Pomeroy, and
			 Mr. Etheridge) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title IX of the Public Health Service Act to
		  provide for the implementation of best practices in the delivery of health care
		  in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthcare Improvements for Generating
			 High Performance (HIGH Performance) Act of 2009.
		2.FindingsThe Congress finds the following:
			(1)The United States
			 has some of the best doctors and hospitals in the world, but, as a whole, the
			 system is not providing the quality of care it has the potential to
			 deliver.
			(2)On average,
			 patients receive recommended evidence-based therapies only 55 percent of the
			 time.
			(3)In the United
			 States, it takes an average of 17 years for an established clinical guideline
			 to reach the bedside.
			(4)More people die
			 from medical errors and hospital-acquired infections in a given year than from
			 AIDS, motor vehicle wrecks, or breast cancer combined. Many of these errors and
			 infections are preventable when best practices are utilized.
			(5)The United States
			 ranks far behind other countries in many measures of health care
			 quality.
			(6)The cause of poor
			 quality is not a lack of individual commitment, but a lack of assistance for
			 providers to implement best practices that are proven to work.
			(7)Experiences in
			 Michigan illustrate the improvement that can be achieved when hospitals and
			 physicians have the tools they need to implement best practices in health care.
			 After Michigan instituted a program to help hospitals implement best practices
			 to prevent hospital-acquired infections in the intensive care unit (ICU),
			 infections went down by 66 percent in the first 3 months. After 18 months,
			 Michigan’s ICUs cut infection rates so low that they outperformed 90 percent of
			 ICUs nationwide.
			(8)In that time, it
			 is estimated that Michigan hospitals saved $75,000,000 and over 1,500 lives. If
			 these results in reducing infections alone were achieved nationwide, it is
			 estimated that the United States could save $13,000,000,000 over 10
			 years.
			(9)There is an urgent need to accelerate the
			 implementation of best practices in health care delivery to improve the quality
			 and value of health care.
			3.Implementation of
			 best practices to improve health care qualityTitle IX of the Public Health Service Act
			 (42 U.S.C. 299 et seq.) is amended by adding at the end the following:
			
				EImplementation of
				Best Practices to Improve Health Care Quality
					941.Establishment
				of national priorities and goals
						(a)In
				generalThe Secretary shall establish national priorities and
				goals for quality improvement in the delivery of health care services in the
				United States. In establishing these priorities and goals, the Secretary shall
				consult with a multistakeholder group convened for the purposes of reviewing
				available evidence and recommending national quality improvement targets. Such
				group shall include representatives of the various interests and organizations
				needed to enable change, including consumers, physicians, nurses, hospitals and
				other care delivery organizations, non-Federal purchasers of care, health care
				oversight or accrediting bodies, research organizations, and entities with
				successful experience in quality improvement and quality measurement.
						(b)Areas for
				improvementPriorities and goals may be established in at least
				the following areas recommended by the Institute of Medicine: safety,
				effectiveness, patient-centeredness, timeliness, efficiency, and equity.
						(c)Periodic updates
				of national priorities and goalsThe Secretary shall update the
				national priorities and goals established under this section not less
				frequently than once every 3 years.
						(d)Application of
				national prioritiesThe
				Secretary shall use the national priorities established and updated under this
				section to coordinate, accelerate, and provide for quality improvement
				activities and initiatives in the delivery of health care services in the
				United States, including through the work of the Center for Health Extension
				established under section 942.
						(e)Assessment of
				progress toward national goalsThe Secretary shall submit an
				annual report to the Congress and the public containing an assessment of
				progress toward the national quality improvement goals.
						(f)Interagency
				coordinationThe Secretary
				shall convene an interagency committee, which shall include representatives
				from the Agency for Healthcare Research and Quality, including the Center for
				Health Extension established under section 942, the National Institutes of
				Health, the Centers for Disease Control and Prevention, the Centers for
				Medicare and Medicaid Services, the Health Resources and Services
				Administration, the Indian Health Service, the Department of Defense, the
				Veterans Health Administration, and other agencies the Secretary deems
				appropriate, for the purpose of coordinating the quality improvement work of
				such agencies, including the application of the national priorities.
						942.Establishment
				of the center for health extension
						(a)EstablishmentThe
				Secretary shall establish within the Agency for Healthcare Quality and Research
				a Center for Health Extension (hereinafter referred to as the
				Center).
						(b)DirectorThe
				Center shall be headed by a Director who shall oversee the operations of the
				Center and of the Regional Health Extension Centers established under section
				944.
						943.Mission and
				functions of the center for health extension
						(a)MissionThe
				mission of the Center is to improve health care quality by assisting health
				care providers to implement and improve upon clinical, managerial, and health
				care delivery best practices, and to evaluate progress in improving patient
				outcomes.
						(b)Functions
							(1)Identify and
				develop best practicesThe Center shall identify and develop
				clinical, managerial, and health care delivery best practices for
				implementation in quality improvement activities.
							(2)Assist with the
				implementation of best practicesThe Center shall provide
				voluntary training and technical assistance to hospitals, other health care
				facilities, and clinician practices to assist with the implementation of best
				practices.
							(3)Measure patient
				outcomes and satisfactionThe Center shall provide for the
				measurement of patient outcomes and satisfaction, before, during, and after
				implementation of quality improvement activities.
							(4)Evaluate
				effectiveness of activitiesThe Center shall evaluate the
				effectiveness of quality improvement activities, and progress improving patient
				outcomes.
							(c)Identification of
				best practices
							(1)In
				generalThe Center shall provide for the identification of highly
				effective clinical, managerial, and health care delivery practices and
				innovations that result in excellent patient outcomes and satisfaction, and can
				be adapted for use by various health care providers.
							(2)Sources of best
				practicesThe Center may identify practices and innovations
				described in paragraph (1) from the following sources.
								(A)Providers and
				other health care entitiesThe Center may identify practices and
				innovations employed by hospitals, health care facilities, clinician practices,
				community cooperatives, and other health care entities.
								(B)Empirical
				studiesThe Center may identify practices and innovations from a
				review of relevant empirical studies.
								(C)Public and
				private entitiesThe Center may identify practices and
				innovations developed by public and private entities in the United States and
				abroad.
								(D)Other
				sourcesThe Center may identify practices and innovations from
				other sources as the Secretary deems appropriate.
								(d)Development of
				best practices
							(1)In
				generalThe Center shall provide for the development of highly
				effective clinical, managerial, and health care delivery practices, taking into
				account the requirements described in paragraph (2).
							(2)RequirementsPractices
				developed under paragraph (1) shall—
								(A)be supported by
				empirical evidence showing that they have a high likelihood of improving
				patient outcomes and satisfaction;
								(B)be specified with
				sufficient detail of the individual processes, steps, training, skills, and
				knowledge required for implementation and incorporation into workflow of health
				care practitioners in a variety of settings;
								(C)be designed to be
				readily adapted by health care practitioners;
								(D)where applicable,
				be designed to be consistent with standards adopted by the Secretary (under
				section 3004 of the Public Health Service Act) for health information
				technology used in the collection and reporting of quality information,
				including for purposes of the demonstration of meaningful use of certified
				Electronic Medical Record technology by physicians and hospitals under the
				Medicare program (under sections 1842(o)(2) and 1886(n)(3), respectively, of
				the Social Security Act (42 U.S.C. 1395w–4(o)(2), 1395ww(n)(3))); and
								(E)where applicable,
				assist health care practitioners in working with other health care
				practitioners across the continuum of care and in engaging patients and their
				families in improving the care and patient outcomes.
								(3)Collaboration
				with health care providers and other entitiesThe Center may
				collaborate with health care providers and other entities to foster the
				development of highly effective practices and innovations to improve health
				care quality.
							(4)Attention to
				health care delivery designThe Center shall specifically provide
				for the development of best practices for health care delivery design as
				described in section 943(g).
							(5)Ongoing review
				and improvementThe Center shall provide for regular review,
				updating, and improvement of practices developed under this subsection.
							(e)Training and
				education for health care providers
							(1)In
				generalActing through the Regional Health Care Extension Centers
				established in section 944 (hereinafter referred to as Extension
				Centers), the Center shall provide for voluntary training activities
				for hospitals, other facilities, and clinician practices to assist with the
				implementation of best practices and innovations identified under subsection
				(c) or developed under subsection (d) that—
								(A)further the
				priorities established under section 941, once such priorities have been
				established;
								(B)have the greatest
				impact on patient outcomes and satisfaction; and
								(C)are determined to
				be readily employable in health care settings.
								(2)Technical
				assistanceThe Center shall work through the Extension Centers to
				carry out the following functions:
								(A)Establishment of
				participationThe Extension Centers shall seek the voluntary
				participation of hospitals, health facilities, and clinician practices in a
				region to enter into arrangements to receive assistance in implementing highly
				effective practices identified under subsection (c) or developed under
				subsection (d). Hospitals, health facilities, and clinician practices entering
				into such arrangements are hereinafter referred to in this subsection as
				collaborating providers.
								(B)Establishment of
				collaborative teamThe Extension Centers may require
				collaborating providers to designate a group of members from among the
				professional and administrative staff who are responsible for the
				implementation of the quality improvement activity or initiative.
								(C)Assessment of
				existing practicesThe Extension Centers shall conduct an
				assessment of the existing practices as compared to the identified highly
				effective practice at each hospital, facility, or practice that participates in
				an arrangement under this subsection.
								(D)Development of
				implementation planEach collaborating provider shall work with
				the Extension Center to develop an implementation plan for the incorporation of
				the highly effective practice into the care of the provider.
								(E)Training for
				collaborating providersStaff of the Extension Center shall work
				with the collaborating providers to execute the implementation plan. Such staff
				shall provide instruction and training through electronic media, in-person
				training sessions, and data analysis to collaborating providers. Such staff
				shall work with the collaborating providers to carry out this paragraph.
								(F)Measurement of
				progressPursuant to a data protection agreement entered into
				between the Extension Center and the collaborating provider, the Extension
				Center shall collect data to measure best practice implementation and patient
				outcomes before, during, and after implementation of quality improvement
				activities using, to the extent practicable, data already reported for other
				purposes by collaborating providers. Where applicable, the Extension Center
				shall also collect data to measure the culture of safety.
								(G)Timely feedback
				to collaborating providersThe Extension Center shall provide to
				each collaborating provider—
									(i)analysis conducted
				by the Extension Center on the collaborating provider’s progress implementing
				the highly effective practice and improving patient outcomes, and, where
				applicable, improving the culture of safety.
									(ii)information on the
				collaborating provider’s performance as compared to other like entities
				participating in similar quality improvement activities, and as available, as
				compared to other like entities nationally.
									(H)Culture
				changeThe Extension Center may incorporate into instruction and
				training for collaborating providers activities to improve the culture of
				safety and foster an ethic of continual improvement among collaborating
				providers.
								(I)MeetingsThe
				Extension Center shall provide for meetings of panels of collaborating
				providers working with Extension Centers on similar quality improvement
				activities for the purpose of reciprocal learning and information
				exchange.
								(J)Coordination
				with other quality improvement entitiesIf an Extension Center is not the
				organization holding a contract under section 1153 of the Social Security Act
				or a health information technology regional extension center under section
				3012(c) of the Public Health Service Act, the Extension Center shall cooperate
				with and avoid duplicating the activities of these entities.
								(K)Other
				dutiesSuch other duties as the Center may specify.
								(3)Initial quality
				improvement activitiesThe Center shall immediately prioritize
				assistance for the implementation of best practices that have been shown to be
				effective with respect to improvement in the following areas:
								(A)HAIHealth
				care-associated infections, including reducing catheter-associated urinary
				tract infection, ventilator-associated pneumonia, and central line-associated
				bloodstream infections.
								(B)SurgeryHospital
				and outpatient perioperative care, including reducing surgical-site infections
				and surgical errors such as wrong-site surgery and retained foreign
				bodies.
								(C)ERHospital
				emergency rooms, including the development of comprehensive unit-based safety
				programs, handovers of care when transferring patients from the
				emergency room to other hospital departments or sites for treatment, early
				identification and treatment for sepsis, and use of principles of efficiency of
				design and delivery to improve patient flow.
								(D)ObstetricsObstetrical
				and neonatal care, including the appropriate use of cesarean sections, and the
				implementation of best practices for labor and delivery care.
								(E)Care
				transitionsTransitions of patients between settings, including
				reduction of unnecessary hospital readmissions and increased coordination
				between teams of unaffiliated providers.
								(f)Assessment of
				effectiveness of quality improvement activities
							(1)Impact
				statementsEach Extension Center shall make available to the
				public and the Center impact statements with respect to its activities to
				assist health care providers to implement best practices. Such impact
				statements shall contain de-identified information on progress implementing
				highly effective practices, the impact of the Extension Center’s activities on
				patient outcomes and satisfaction, including lives saved, and cost savings
				attributable to the activities of the Extension Center, and shall include such
				additional information as the Center may specify.
							(2)Aggregate impact
				statementThe Center shall aggregate the progress reports of the
				Extension Centers into a national impact statement. The national impact
				statement shall contain information on the aggregate progress implementing
				highly effective practices, the aggregate impact of the Extension Centers’
				activities on patient outcomes and satisfaction, including lives saved, and
				aggregate cost savings attributable to the activities of the Extension Centers,
				including cost savings to Medicare and Medicaid, and shall include such
				additional information as the Center may specify.
							(3)Evaluation of
				effectivenessTo the extent practicable, the Center shall
				evaluate the effect of implementing individual best practices on improving
				patient outcomes and satisfaction.
							(g)Health care
				delivery design
							(1)In
				generalThe Center shall conduct or fund activities to develop
				superior designs for the delivery of health services. This activity may utilize
				tools such as operations research, systems engineering, rapid design
				laboratories, cognitive and social psychology studies, materials sciences, and
				statistics.
							(2)Examples of
				activities to be conductedHealth care delivery design activities
				conducted under this paragraph may examine methods to—
								(A)improve the
				arrangement of surgical suites to facilitate teamwork among physicians, nurses,
				and other members of the care team;
								(B)increase the
				likelihood that clinical guidelines are followed in care settings;
								(C)design medication
				systems to prevent medication errors;
								(D)improve rounding,
				handoff, and shift changes to improve coordination of patient care;
								(E)develop discharge
				practices that improve coordination and reduce confusion and duplicative
				care;
								(F)craft and implement
				effective patient education procedures; and
								(G)improve the design
				and protocols of emergency rooms to reduce unsafe conditions and ambulance
				diversions.
								(3)Solicitation of
				inputThe Center shall
				solicit input from health care providers on areas in which development of best
				practices in health care delivery are most needed to improve patient care and
				satisfaction.
							(4)RequirementsThe
				health care delivery design improvement activities conducted under this
				paragraph shall—
								(A)be based on
				identified need for improvement in a specific area of health care
				delivery;
								(B)aim to discover or
				develop designs that can be readily adopted by health care providers and
				facilities;
								(C)aim to improve
				patient outcomes and satisfaction;
								(D)where applicable,
				be designed to be consistent with standards adopted by the Director (under
				section 3004 of the Public Health Service Act) for health information
				technology used in the collection and reporting of quality information,
				including for purposes of the demonstration of meaningful use of certified
				Electronic Medical Record technology by physicians and hospitals under the
				Medicare program (under sections 1842(o)(2) and 1886(n)(3), respectively, of
				the Social Security Act (42 U.S.C. 1395w–4(o)(2), 1395ww(n)(3))); and
								(E)where applicable,
				assist health care practitioners in working with other health care
				practitioners across the continuum of care and in engaging patients and their
				families in improving the care and patient outcomes.
								(h)Research and
				related activitiesThe Center
				shall conduct or fund research and other knowledge generation activities on the
				factors that facilitate behavior change for the sustainable integration of
				highly effective and innovative practices into medical practice and on the
				factors that foster an environment of continual improvement.
						(i)Public
				dissemination of informationThe Center shall provide for the
				public dissemination of objective information with respect to activities and
				research conducted under this Act. Such information shall be made available
				through multiple media and appropriate formats to reflect the varying needs of
				consumers and diverse levels of health literacy.
						(j)Reports
							(1)Annual
				reportsNot later than April 1 of each year, beginning in 2011,
				the Director of the Center shall submit a report to the Secretary on the
				activities of the Center and the Extension Centers during the preceding
				year.
							(2)ContentEach
				report submitted under paragraph (1) shall include information on—
								(A)the number of
				arrangements established by Extension Centers with collaborating
				providers;
								(B)the progress made
				accelerating the implementation of best practices by the collaborating
				providers during the year involved and for such other years as the Director
				determines to be appropriate;
								(C)the level of
				implementation of best practices at collaborating providers as compared to
				other providers;
								(D)the impact of the
				work of each Extension Center on patient outcomes and patient safety, including
				lives saved, and cost savings attributable to the activity or initiatives of
				the Extension Center;
								(E)the aggregate
				national impact of the work of the Center and Extension Centers on patient
				outcomes and patient safety, including lives saved, and cost savings
				attributable to the activity or initiatives of the Extension Centers and the
				Center, including cost savings to Medicare and Medicaid;
								(F)progress made
				toward the national goals for health care quality improvement, as established
				under secton 941;
								(G)evaluations of the
				impact of implementing individual best practices on patient outcomes and
				satisfaction, to the extent such analysis is practicable;
								(H)research and other
				related activities conducted or funded by the Center during the year involved
				and the results of those efforts in improving patient safety and the quality of
				care in the delivery of health care services or in the science of improvement;
				and
								(I)such other matters
				as the Center, or the Secretary, determines to be appropriate.
								(3)Public
				availabilityThe Secretary shall transmit each report under this
				subsection to Congress and shall make each such report available to the
				public.
							944.Regional health
				extension centers
						(a)Establishment of
				regional health extension centersThe Center shall establish,
				either directly or through contracts with qualified entities (as defined in
				subsection (b)), Regional Health Extension Centers (referred to in this Act as
				Extension Centers) to carry out the functions described in
				section 943(e) within such States or regions as the Center determines to be
				appropriate:
						(b)DefinitionIn
				this section, the term qualified entity means an entity that meets
				all of the following requirements:
							(1)Demonstrated
				experienceThe entity has experience—
								(A)in carrying out the
				type of functions described in section 942(e);
								(B)in operating
				programs on a statewide, regionwide, or nationwide basis to improve patient
				safety and the quality of health care delivered in health care settings;
				and
								(C)in working with a
				variety of institutional health care providers, physicians and other health
				care practitioners.
								(2)Nonprofit
				organizationThe entity is a nonprofit entity organized for
				charitable purposes under section 501(c) of the Internal Revenue Code of
				1986.
							(3)GovernanceThe
				entity is governed by a board that includes representatives of multiple health
				care and nonhealth care stakeholders (including consumers), such that
				representatives of no single stakeholder group constitute a majority.
							(4)Entities with
				other existing contractsThe performance of services under this
				act shall be deemed not to create a conflict of interest under other existing
				Federal contracts for quality improvement, health information technology
				technical assistance, or data aggregation.
							(5)AuditsThe
				Extension Centers shall be subject to periodic audit.
							945.FundingFor the purpose of carrying out this part,
				there is authorized to be appropriated $200,000,000 for each of the fiscal
				years 2010 through
				2014.
					.
		
